Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments filed on June 05, 2020, in which claims 1, 3-4, 9, 11, 13-16, 18-19, 22, 23, 25, 27-28, and 30 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-15, 27, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2018/0191551).
Regarding claims 1, 15, 30, Chun teaches a method, comprising: obtaining, from a network node, an address of an (ITS server)/DSF/HSS/NEF that contains user equipment context information for at least one user equipment: (i.e., the network node forwards the address of the ITS server to the UE via the access procedure.. Or, a network node (e.g., eNB) may inform the UE of the address of the ITS server via an SIB 
Chun does not explicitly teach data storage function (DSF) or home subscriber server front end (HSS FE) or network exposure function (NEF). Given that the preceding elements perform the function of storage, and given that the ITS server has storage capacity to store UE context information ([0225]-[0228]). Therefore, it is obvious matter that could be set as desired and as appropriate, by a person skill in the art of communications in order to enhance a scheme for a UE to identify an address of an ITS server while the UE is moving.
Regarding to claims 13 and 27, Chun further teaches the client comprises a network function or data analytics function that is a consumer or producer of UE context information (corresponding to individual/producer/consumer who carries an user equipment (UE)[0131], 0155]).
Regarding to claims 14 and 28, Chun further teaches the producer network function comprises at least one of a home subscriber server, home subscriber server front end, subscriber data management function, or service discovery function configured to store an address of the data storage function that contains the user .
Claims 9, 11, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Robinson et al. (US 2004/0248571).
Regarding Claims 9, 23, Chun discloses all the limitations above. Except when the at least one user equipment is roaming, the accessing comprises registering with the data storage function in the visited public land mobile network.
However, in the field of location register for a communication network, Robinson teaches wherein, when the at least one user equipment is roaming, the accessing comprises registering with the data storage function in the visited public land mobile network. (“When the subscriber device is switched on in the area covered by the roaming network (roaming network area) or otherwise enters the roaming network area the subscriber device attempts to register on the roaming network. The roaming network recognizes the subscriber device as belonging to the home network and, since only the home network holds the necessary subscriber information to authenticate the subscriber device, sends an authentication request signal to the home network. The home network responds by sending an authentication challenge and corresponding authenticated response to the roaming network. The roaming network then issues the authentication challenge to the subscriber device and if the corresponding authenticated response is received from the subscriber device," the subscriber device is considered to be authenticated ([para 15]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chun with the teaching of Robinson for the purpose of accessing the roaming network.

In the same field of endeavor, Robinson teaches once the subscriber device has been authenticated, the roaming network sets up a temporary entry for the subscriber device in a location register [subscribe to a data storage function] in the roaming " network. This location register is commonly called a visitor location register (VLR). The location of the subscriber device within the roaming network is recorded in the VLR as described above.” [para 16]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chun with the teaching of Robinson for the purpose of accessing the roaming network.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Olsson et al. (US 2012/0307801).
Regarding Claim 19, Chun teaches all the limitation except the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus at least to register with the serving data storage via the front end for the user equipment context information.   
However, in the same field of endeavor, Olsson discloses in Figure 1 an architecture and a known signaling flow procedure for a Mobility Access Update (MAU) request when an UE 10 moves from a previous Access Network (AN) to a present AN. The MAU will in the following be exemplified by a Target Area Update (TAll)" [para 27]; "The previous AN communicates with the GGSN and the PGW-GGSN via a previous Mobility Control Node, MCN [front end] ([para 06]). It would have been obvious to one of .
Allowable Subject Matter
Claims 3, 4, 8, 16, 18, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 12-17, filed 02/11/2021, with respect to the rejection(s) of claim(s) 1, 3-4, 9, 11, 13-16, 18-19, 22, 23, 25, 27-28, and 30 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chun.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/Primary Examiner, Art Unit 2643